DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of bisphosphonates as the additional active agent species, and peripheral vascular disease as the disease to be treated in the reply filed on 26 September 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of the Claims
Claims 15-44 are pending.
Claims 27-29, 33, and 34 are withdrawn from consideration as directed to non-elected inventions.
Claims 15-26, 30-32, and 35-44 are presented for examination and rejected as set forth below.

Priority
The instant application is a Continuation of U.S. application 16/209,150 filed 4 December 2018, which is a continuation of U.S. application 15/611,275 filed 1 June 2017, which is a Continuation of U.S. application 15/163,366 filed 24 May 2016, now U.S. Patent 10,010,559, which is a continuation of U.S. application 14/212,286 filed 14 March 2014, now U.S. Patent 9,36,490, which claims the benefit of Provisional U.S. application 61/791,090 filed 15 March 2013.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-26, 30-32, and 35-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Costa Bauza (CA2975801) in view of Jean (Guillaume Jean, et al, Peripheral Vascular Calcification in Long-Haemodialysis Patients: Associated Factors and Survival Consequences, 24 Nephrol. Dial. Transpl. 948 (2009)).
Applicants claims are directed to methods of treating kidney-failure related disease, which in dependent claims as elected by applicants is narrowed to peripheral vascular disease, or of treating calcification processes in a patient with cardiovascular disease, or of increasing inositol phosphate levels in patients with kidney failure which in dependent claims is narrowed to patients having cardiovascular calcification.  These methods incorporate the intravenous administration of an inositol phosphate, which in dependent claims is narrowed to inositol hexaphosphate (IP6 or phytate), over a period of more than 3 minutes, which in  dependent claims is broadened to periods off more than 24 hours.  Dependent Claims specify concentrations of inositol phosphate to be present in the compositions infused, or target blood plasma concentrations of inositol phosphate which are to be targeted.  Dependent claims 24-26 and 30 incorporate an additional active in to the infused inositol phosphate composition, specifically an elected bisphosphonate such as etidronate, which is a pharmaceutically acceptable salt of etidronic acid.
Costa Bauza describes compositions for intravenous use comprising an inositol phosphate and bisphosphonate for maintaining adequate plasma levels of these active agents in patients experiencing acute renal disfunction undergoing dialysis.  (Abs., Pg.1, L.10-12; Pg. 3, L.10-24).  Costa Bauza indicates that inositol phosphate, more particularly phytate or the myo-inositol hexaphosphate of Claim 16, and bisphosphonates are inhibitors of calcium crystallization and in the context of the uses described are useful in effecting treatment of pathological calcifications including cardiovascular calcifications of Claims 15, 31, 32, 36, 39, 40, 43, and 44.  (Pg.3, L.29 – Pg.4, L.7).  Costa Bauza indicates that the intravenous administration of these compositions serves to modulate the plasma concentrations of the crystallization inhibitors so administered during the dialysis process subjects with acute kidney failure undergo.  (Pg.4, L.11-14; Pg.5, L.1-12; ).  While Costa Bauza does not specifically address the plasma concentrations recited by Claims 22, 23, 38 by describing the intravenous formulations as designed to maintain adequate levels of the therapeutic agents in the blood plasma, Costa Bauza establishes that the blood plasma levels are result-effective variables, thereby motivating the skilled artisan to engage in optimization through routine experimentation to achieve appropriate inositol phosphate levels to control pathological calcification.  By this teaching, despite not disclosing the limitations of Claims 22, and 23, these parameters are nevertheless obvious given the state of the art.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).  In a similar manner, while not specifying the duration of administration recited by Claims 15, 17, 21, 38, 40, and 42,  Costa Bauza nevertheless indicates that the intravenous administration may be provided in the form of an intravenous infusion administered through a venous channel by intravenous drip.  (Pg.7, L.25-29).  On this basis, a person of ordinary skill in the art would reasonably conclude that the duration of administration via intravenous infusion, or intravenous drip, is also a result-effective variable that achieves the results the intravenous compositions referred to are indicated as providing.  On this basis it would have been routine to optimize the duration of intravenous administration of these compositions to effect the treatment of pathologic cardiovascular calcification Costa Bauza describes.  Aller, supra.  Inositol hexaphosphate is particularly identified as a more preferable inositol phosphate for use in such compositions, with pharmaceutically acceptable salts of etidronic acid (therefore etidronate of Claim 30) specified as useful bisphosphonates, addressing the limitations of Claims 15, 16, 25, 26, 30, 36, 37, 40, and 41.  (Pg.5, L.22-32).  Costa Bauza describes intravenous compositions as usefully containing between 1nmol/kg – 0.1 mol/kg inositol phosphate.  (Pg., 7, L.12-21).  Because inositol hexaphosphate has a molecular weight of 660, Costa Bauza inherently describes intravenous compositions containing between 0.066-66 mg/kg inositol hexaphosphate, a range overlapping and therefore rendering obvious the concentrations of Claims 18-21, 38, and 42.  See In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (“A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art.”).
Despite teaching the intravenous infusion of compositions of inositol hexaphosphate and bisphosphonates for the treatment of pathologic calcification such as cardiovascular calcifications in patients undergoing dialysis, Costa Bauza does not specify that the cardiovascular calcification includes peripheral vascular disease.
This is cured by the teachings of Jean, which establish that peripheral vascular disease is a manifestation of the vascular calcifications which are frequently observed in patients with kidney diseases who are undergoing dialysis.
It would have been prima facie obvious to have treated peripheral vascular disease, a form of cardiovascular calcification, in patients having kidney disease by the intravenous administration of a composition which combines inositol hexaphosphate and bisphosphonates.  One having ordinary skill in the art would have been motivated to do so owing to the art-recognized status, via the teachings of the Jean reference, of peripheral vascular disease as a form of cardiovascular calcification observed in patients with kidney disease undergoing dialysis.  Because Costa Bauza establishes that the intravenous administration of a composition combining inositol phosphate and bisphosphonates including etidronate are effective in the treatment of disorders of pathological crystallization including cardiovascular calcification, and Jean establishes that peripheral vascular disease is just such a type of cardiovascular calcification, the treatment of peripheral vascular disease by the intravenous administration of inositol hexaphosphate and bisphosphonates is obvious.  See KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)) (The relevant question in determining obviousness is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-26, 30-32, and 35-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,155,750 in view of Jean, above.  The Claims of the ‘750 patent are directed to the intravenous administration of inositol phosphate, and in dependent claims the inositol hexaphosphate of the instant claims, either alone or in combination with the editronate of the instant claims, to treat disorders characterized by pathological crystallization in patients undergoing dialysis.  Per the teachings of Jean, the skilled artisan would understand that the kidney-failure related diseases including peripheral vascular disease are disorders of pathological crystallization encompassed by the claims of the ‘750 patent, rendering them an obvious permutation of the claims of the instant application.

Claims 15-26, 31, 32, and 35-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,364,490 n view of Jean, above.  Although the claims at issue are not identical, they are not patentably distinct from each other because the Claims of the ‘490 patent are directed to the treatment of kidney-failure related diseases employing a compound of Formula I, which the ‘490 patent discloses as most preferably including the inositol hexaphosphate of the instant claims, alone or in combination with a bisphosphonate.  Per the teachings of Jean, the skilled artisan would understand that the kidney-failure related diseases including peripheral vascular disease are disorders of pathological crystallization encompassed by the claims of the ‘490 patent, rendering them an obvious permutation of the claims of the instant application.

Claims 15-26, 31, 32, and 35-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 11-13, and 15-21 of U.S. Patent No. 10,010,559.  Although the claims at issue are not identical, they are not patentably distinct from each other because the Claims of the ‘559 patent are also directed to the treatment of cardiovascular diseases associated with calcification which dependent claims narrow to the peripheral vascular disease of the instant claims.  This is accomplished by the intravenous infusion of inositol concentrations overlapping those of the instant claims for periods of time overlapping those of the instant claims, of compounds which dependent claims narrow to the inositol hexaphosphate of the instant claims, either alone or in combination with the bisphosphonates of the instant claims.  The instant claims appear to represent a rearrangement of the limitations of the ‘559 patent, and are obvious permutations thereof as a result.

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613